Exhibit 10.1

 

Execution Copy

 

SEVENTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This SEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT OF GUARANTORS (this “Amendment”) is dated as of August 6, 2008, and
entered into by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD
HOLDINGS INC. (“Holdings”) and its Subsidiaries listed on the signature
pages hereof (collectively, “Borrowers”), the banks and other financial
institutions signatory hereto that are parties as Lenders to the Credit
Agreement referred to below (the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacity, the “Agent”) for
the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Third Amended and Restated Credit Agreement dated as of January 5,
2007, as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of May 25, 2007, that
certain Second Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of September 18, 2007, that certain Third
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of January 16, 2008, that certain Fourth Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
March 5, 2008, that certain Fifth Amendment to Third Amended and Restated Credit
Agreement and Consent of Guarantors dated as of April 9, 2008, and that certain
Sixth Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of April 24, 2008 (as amended, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Any terms defined in the Credit Agreement and not defined in this
Amendment are used herein as defined in the Credit Agreement;

 

Whereas, the Borrowers have requested an amendment to the Credit Agreement to
permit Holdings and Fleetwood to guaranty mortgage Debt permitted by
Section 7.13(s) of the Credit Agreement; and

 

Whereas, the Majority Lenders and the Agent are willing to agree to the
amendment requested by the Borrowers, on the terms and conditions set forth in
this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Lenders, and the Agent agree as
follows:

 


1.     AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND UPON THE
TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE REPRESENTATIONS AND


 

--------------------------------------------------------------------------------


 


WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS AMENDMENT, THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.1   AMENDMENT TO SECTION 7.12.    SECTION 7.12 SHALL BE AMENDED BY DELETING
CLAUSE (H) AND THE WORD “AND” IMMEDIATELY PRECEDING CLAUSE (H) AND REPLACING IT
WITH THE FOLLOWING:


 


“(H) GUARANTIES BY FLEETWOOD OF MORTGAGE DEBT PERMITTED TO BE INCURRED PURSUANT
TO SECTION 7.13(S), PROVIDED THAT SUCH GUARANTY SHALL NOT BE SECURED BY ANY
PROPERTY OTHER THAN THE PROPERTY PLEDGED BY THE PRIMARY OBLIGOR SECURING THE
UNDERLYING MORTGAGE DEBT; AND (I) OTHER GUARANTIES IN AN AGGREGATE AMOUNT NOT TO
EXCEED $10,000,000 AT ANY TIME IN EFFECT.”


 


 


2.     REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS.  IN ORDER
TO INDUCE THE LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH OF
FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH LENDER AND THE AGENT
THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


2.1   POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT OF
GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


 


2.2   CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN
RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN PARTIES.


 


2.3   NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF THE
OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS
AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION OF
THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY
REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR
(D) ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY
CONSENT OR APPROVAL OF ANY PERSON.


 


2.4   EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A PARTY
THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL

 

2

--------------------------------------------------------------------------------



 


PRINCIPLES OF EQUITY.  THE AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID,
BINDING AND ENFORCEABLE FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.


 


2.5   NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


2.6   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


3.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT, AND THE
CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND WHEN
SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE AGENT
(BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:


 


3.1   CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


 


3.2   NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


3.3   DELIVERY OF DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT.


 


4.     EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE
DATE”) ON THE DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3.


 


5.     EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN DOCUMENT. 
FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.


 


6.     EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH
OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT
PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.

 

3

--------------------------------------------------------------------------------



 


7.     APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED THAT THE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


 


8.     NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY.


 


9.     COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE AGREEMENT OF
THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF ANY LOAN
DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT,
AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE
OBLIGATIONS OF ANY LOAN PARTY.


 


10.   CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET OR
CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

BORROWERS

 

FLEETWOOD HOLDINGS INC.

 

 

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

By: FLEETWOOD GENERAL PARTNER

OF TEXAS, INC., its General Partner

 

 

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

Seventh Amendment and Consent of Guarantors

 

S-1

--------------------------------------------------------------------------------


 

 

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

 

 

GOLD SHIELD, INC.

 

 

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

By:

 /s/ Boyd R. Plowman

 

Name:

 Boyd R. Plowman

 

Title:

Exec. V.P. and Chief Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

GUARANTOR

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

 

 

By:

 /s/ Boyd R. Plowman

 

Name:

 Boyd R. Plowman

 

Title:

Exec. V.P. and Chief Financial Officer

 

S-3

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

BANK OF AMERICA, N.A., as the Agent and

 

as a Lender

 

 

 

 

 

 

By:

 /s/ Todd Eggertsen

 

Name:

Todd Eggertsen

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., fka

 

FOOTHILL CAPITAL CORPORATION, as

 

a Lender

 

 

 

 

 

 

By:

 /s/ Juan Barrera

 

Name:

Juan Barrera

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

TEXTRON FINANCIAL CORPORATION,

 

as a Lender

 

 

 

 

 

 

By:

 /s/ Norbert Schmidt

 

Name:

Norbert Schmidt

 

Title:

Senior Account Executive

 

S-6

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE

 

CORPORATION (WESTERN), as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-8

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 6th day of August, 2008.

 

 

GUARANTORS

FLEETWOOD ENTERPRISES, INC.

 

FLEETWOOD CANADA LTD.

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

 

By:

 /s/ Boyd R. Plowman

 

Name:

Boyd R. Plowman

 

Title:

Exec. V.P. and Chief Financial Officer

 

S-9

--------------------------------------------------------------------------------


 

Execution Copy

 

CERTIFICATE OF BORROWERS

 

The undersigned, the Executive Vice President and Chief Financial Officer of
FLEETWOOD ENTERPRISES, INC. (the “Company”), hereby certifies, as of August 6,
2008, as follows in the name and on behalf of the Company, in accordance with
the Third Amended and Restated Credit Agreement dated as of January 5, 2007 by
and between the Company as a Guarantor, Fleetwood Holdings Inc. (“Holdings”) and
certain Subsidiaries of Holdings (each of Holdings and each such Subsidiary
individually, a “Borrower” and, collectively, the “Borrowers”), Bank of America,
N.A., in its capacity as administrative agent for the Lenders (in such capacity,
the “Agent”) and the Lenders named therein, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of May 25, 2007, as amended by that certain Second Amendment
to Third Amended and Restated Credit Agreement and Consent of Guarantors dated
as of September 18, 2007, as amended by that certain Third Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
January 15, 2008, as amended by that certain Fourth Amendment to Third Amended
and Restated Credit Agreement and Consent of Guarantors dated as of March 5,
2008, as amended by that certain Fifth Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of April 9, 2008, as amended
by that certain Sixth Amendment to Third Amended and Restated Credit Agreement
and Consent of Guarantors dated as of April 24, 2008, and as amended by that
certain Seventh Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of August 6, 2008 (as amended, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”):(1)

 

1.          No Default or Event of Default has occurred and is continuing as of
August 6, 2008;

 

2.          Each of the representations and warranties made by the Loan Parties
in or pursuant to that certain Seventh Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of August 6, 2008 (the
“Amendment”) and in or pursuant to the Loan Documents is true and correct in all
material respects as if made on and as of August 6, 2008 (except that any such
representation or warranty that is expressly stated as being made only as of a
specified earlier date shall be true and correct as of such earlier date);

 

3.                             All conditions set forth in Section 3 of the
Amendment have been satisfied.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(1)                                Unless otherwise defined herein, all
capitalized terms shall have the meanings given them in the Credit Agreement.
This Certificate is a Loan Document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this certificate
as of the day and year first above written.

 

 

FLEETWOOD ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ Boyd R. Plowman

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

Certificate of Borrowers

 

S-1

--------------------------------------------------------------------------------

 